Broyles, C. J.
Under all the particular facts of the case, and the rulings of this court when it was here before (31 Ga. App. 501, 121 S. E. 339), it can not be held as a matter of law that the trial judge abused his discretion in granting a new trial, although it was the second grant thereof to the same party, and the motion for a new trial was based upon the usual general grounds only; the first new trial being granted because of an erroneous charge by the court.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.